DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2020/0227227 A1.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 16 – 17, limitation “delivers the charged particle” should read “delivers the charged particles”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “about horizontal charged particle beam path” in claim 1 and 10 is a relative term which renders the claim indefinite. The term “about horizontal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).
The corresponding disclosure in the specification of present application is recited as: “a first about horizontal charged particle beam path from the exit nozzle to a rotationally variable incident portion of the patient, and a second about horizontal charged particle beam path from the rotationally variable incident portion of the patient to the tumor” in [0237]. The specification does not provide a range to define the term “about horizontal”. It is unclear within which range a beam path can be considered as “about horizontal”. For example if a beam is set within 15 degree deviation from the floor level, it is unclear such beam is about horizontal or not.
Thus, the above limitation in claim 1 and 10 is relative term which renders respective claim indefinite. For the purpose of examination, the above term “about horizontal” is interpreted as any reasonable range.

The term “substantially overlapping” in claim 4 is a relative term which renders the claim indefinite. The term “substantially overlapping” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).
The corresponding disclosure in the specification of present application is recited as: “Alignment is preferable performed using an X-ray system having an X-ray beam path substantially overlapping the second about horizontal charged particle beam path, where the X-ray source generating X-rays running along the X-ray beam path maintains a single static position during both use of said X-ray source and during tumor treatment with the charged particle irradiation system” in [0237]. The specification does not disclose a range to define the term “substantially overlapping”. It is unclear within which range of overlapping can be considered as “substantially overlapping”. For example, if the x-ray beam and the charged particles beam are overlapping 60%, it is still unclear this is “substantially overlapping” or not.
Thus, the above limitation in claim 4 is relative term which renders claim indefinite. For the purpose of examination, the above limitation “substantially overlapping” is interpreted as any reasonable degree of overlapping.

Claim 10 recites the limitation "said apparatus" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The term “less than about two millimeters” in claim 13 is a relative term which renders the claim indefinite. The term “about two millimeters” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).
The corresponding disclosure in the specification of present application is recited as: “The reduced radius of curvature 266 is typically about two millimeters less than a radius of curvature of the last pass of the protons along the altered proton beam path 265” in [0140]. The specification does not disclose a range to define the term “about”. It is unclear within which range of distance is considered as “about two millimeters”. For example, if the distance is 2.5 mm, it is unclear whether such distance is still considered as “about” two millimeters or not.
Thus, the above limitation in claim 13 is relative term which renders claim indefinite. For the purpose of examination, the above limitation “about two millimeters” is interpreted as any reasonable distance value.

Therefore, claim 1, 4, 10, 13 and all corresponding dependent claims are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schardt et al. (US 2003/0164459 A1; published on 09/04/2003) (hereinafter "Schardt") in view of Fuji et al. (US 2009/0039256 A1; published on 02/12/2009) (hereinafter "Fuji").

Regarding claim 1, Schardt teaches an apparatus for irradiating a tumor in a patient with charged particles ("FIG. 1 shows a device 8 for positioning a tumour patient 1 having a tumour 2 in the head/neck region 3 in a heavy ion therapy room 5 relative to a heavy ion beam 6 …" [0034]; "… when a patient is to be treated on a patient couch and, for the treatment, is moved into the treatment position illustrated in FIG. 1 …" [0039]), said apparatus configured to restrict movement of at least one arm or leg of the patient out of a charged particle path ("… the device for positioning a tumour patient has … a device that fixes the patient in the seated position." [0008]; see Fig.1, the leg is out of the beam 6), said apparatus comprising: 
a charged particle irradiation system ("The heavy ion beam 6 can be guided by means of rapid deflection magnets 7 over the tumour cross-section …" [0034]) comprising:
an exit nozzle ("… can be guided by means of rapid deflection magnets 7 ..." [0034]; although exit nozzle is not explicitly taught, the deflector 7 is key component of exit nozzle in the art and functions as exit nozzle);
an about horizontal charged particle beam path, relative to a floor ("The heavy ion beam 6 can be guided …" [0034]; see Fig.1, beam 6 is in general along the horizontal direction relative to floor), from said exit nozzle (see Fig.1) through a rotationally variable incident portion of the patient to the tumor ("… the rotational movement A about a vertical axis 11 and the rotational movement B about a horizontal axis 10 intersect in the isocentre 9 of the heavy ion beam." [0036]; see Fig.1, the beam is delivered to tumor 2);
a rotatable platform configured to semi-constrain the patient in a laying position ("… a device that fixes the patient in the seated position." [0008]; "The translational directions X, Y and Z are also provided in the drive unit 20 of the patient couch and, with a direction of rotational movement D of the patient couch about a vertical axis 11 ..." [0038]; "… tilting by means of the drive unit 12 …" [0040]; when tilted, the patient is in a laying equivalent position), wherein said rotatable platform rotates about an axis aligned with gravity ("… the rotational movement A about a vertical axis 11 ..." [0036]; see Fig.1);
a semi-restraint system configured to hold at least one of the arm and the leg of the patient out of the horizontal charged particle beam path from said exit nozzle to the patient ("… the device for positioning a tumour patient has … a device that fixes the patient in the seated position." [0008]; see Fig.1, the leg is out of the beam 6),
wherein said charged particle irradiation system delivers the charged particle in at least five rotation positions of said rotatable platform ("… the rotational movement A about a vertical axis 11 and the rotational movement B about a horizontal axis 10 intersect in the isocentre 9 of the heavy ion beam." [0036]; "Rotation and tilting are concentric, and the point of intersection of the axes 11 and 10 ..." [0045]; see Fig.1, the beam is delivered to tumor 2).
Although synchrotron and exit nozzle is not explicitly taught by Schardt, synchrotron and nozzle are well-known in the art as charged particles source. In addition, in the same field of endeavor, Fuji teaches wherein the charged particle is extracted from a synchrotron ("The ion beam which has been extracted from the synchrotron 4 is transported to the irradiation nozzle 16 …" [0041]), and the charged particle irradiation system comprising: an exit nozzle ("The charged particle irradiation system according to this embodiment includes … an irradiation nozzle 16 …" [0038]; "The irradiation nozzle 16 includes scanning magnets 24 and 25 … the two scanning magnets 24 and 25 deflect the beam …" [0046]; here the scanning magnets are similar to the deflection magnets in Schardt”).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify deflection magnets as taught by Schardt with the exit nozzle downstream the synchrotron as taught by Fuji. Doing so would make it possible to provide a beam delivery system "which thus enables uniform irradiation of the whole target" (see Fuji; [0053]).

Regarding claim 2, Schardt in view Fuji teaches all claim limitations, as applied in claim 1, and Schardt further teaches wherein the charged particles flow in said horizontal charged particle beam path above a portion of said rotatable platform to the tumor ("… according to the invention, the drives for the translational movements for alignment of the tumour in the isocentre of the ion beam are arranged spatially above the curved guide for the tilting movement and above the drive for the rotational movement ..." [0032]; see Fig.1).

Regarding claim 3, Schardt in view Fuji teaches all claim limitations, as applied in claim 1, and Schardt further teaches wherein said rotatable platform comprises a motorized vertical axis adjustment vertically ("The translational directions X, Y and Z are also provided in the drive unit 20 of the patient couch …" [0038]; "All degrees of freedom of this device in the embodiment of FIG. 1 are controlled by electric motors." [0045]) configuring the tumor of the patient to overlap said horizontal charged particle beam path ("In order to match the body size of the patient to the isocentre of the heavy ion beam, the device has a sufficiently adjustable height setting in the Z direction." [0022]).

Regarding claim 4, Schardt in view Fuji teaches all claim limitations, as applied in claim 1, and Schardt further teaches an X-ray beam path substantially overlapping said horizontal charged particle beam path ("To that end the device is preferably connected in a cooperating manner with a position-monitoring means in the heavy ion treatment room, so that the tumour position continues to be monitored in the isocentre. Such a position-monitoring means is preferably an X-ray camera." [0018]), wherein an X-ray source generating X-rays running along said X-ray beam path maintains a single static position (see above citations, in addition, the x-ray source is inherent component for the monitoring means):
(1) during use of said X-ray source; and (2) during tumor treatment with said charged particle irradiation system ("… so that the tumour position continues to be monitored in the isocentre." [0018], "continuous" means all the time).

Regarding claim 5, Schardt in view Fuji teaches all claim limitations, as applied in claim 1, and Fuji further teaches said charged particle irradiation system further comprising: a scanning system configured to direct in three-dimensions the charged particles to a spot focal point in the tumor, said scanning system focusing the charged particles from the nozzle to the tumor ("The irradiation nozzle 16 includes scanning magnets 24 and 25, an upstream beam position monitor 26, a downstream beam position monitor 27, and a dose monitor 28. In a plane that is vertical to the beam traveling direction, the two scanning magnets 24 and 25 deflect the beam in two directions (X and Y directions) that are orthogonal to each other so that the irradiation position is changed." [0046]; "... adjusting the energy of the ion beam to the depth of the target 23 enables irradiation of the target 23 at the position of the bragg peak." [0051]).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify deflection magnets as taught by Schardt with the exit nozzle downstream the synchrotron as taught by Fuji. Doing so would make it possible to provide a beam delivery system "which thus enables uniform irradiation of the whole target" (see Fuji; [0053]).


Claim(s) 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schardt in view of Fuji, as applied in claim 1, and further in view of Cole et al. (US 4,870,287; published on 09/26/1989) (hereinafter “Cole”).

Regarding claim 6, Schardt in view Fuji teaches all claim limitations, as applied in claim 1, and Fuji further teaches wherein said charged particle beam path runs through said synchrotron ("The ion beam extracted from the linear accelerator 3 is injected into the synchrotron 4." [0039]), wherein said charged particle irradiation system further comprises:
a pair of extraction blades ("… an radiofrequency extraction electrode 7 ..." [0039]),
a deflector ("… is extracted from the synchrotron 4 through the extraction deflector 11." [0039]),
wherein said deflector yields the charged particles extracted from said synchrotron, said charged particles exiting through said nozzle ("… is extracted from the synchrotron 4 through the extraction deflector 11." [0039]; "The ion beam which has been extracted from the synchrotron 4 is transported to the irradiation nozzle 16 through the beam transport line 2." [0041]; see Fig.1).
Schardt in view Fuji fails to explicitly teach wherein said charged particle irradiation system further comprises: an extraction material; at least a one kilovolt direct current field applied across a pair of extraction blades; and wherein charged particles circulating in said synchrotron transport through said extraction material resulting in reduced energy charged particles, wherein the reduced energy charged particles pass between said pair of extraction blades, and wherein the direct current field redirects the reduced energy charged particles through said deflector.
However, in the same field of endeavor, Cole teaches wherein said charged particle irradiation system further comprises: an extraction material (“The beam is slow extracted from the synchrotron by horizontal half-integer resonant extraction … and deflected horizontally past an iron septum in the Lambertson magnet 86.” Col.4, Ln.8 – 25); 
at least a one kilovolt direct current field applied across a pair of extraction blades (“… by the extraction quadrupoles 82-85 … the Lambertson magnet 86.” Col.4, Ln.8 – 25; see Appendix I); and 
wherein charged particles circulating in said synchrotron transport through said extraction material resulting in reduced energy charged particles (“The beam is slow extracted from the synchrotron by horizontal half-integer resonant extraction … and deflected horizontally past an iron septum in the Lambertson magnet 86.” Col.4, Ln.8 – 25; the slow beam means reduced energy), 
wherein the reduced energy charged particles pass between said pair of extraction blades (“… by the extraction quadrupoles 82-85 … the Lambertson magnet 86.” Col.4, Ln.8 – 25; see Appendix I), and 
wherein the direct current field redirects the reduced energy charged particles through said deflector (“The beam is bent down 10.5 degrees by the Lambertson magnet …” Col.4, Ln.8 – 25}.
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the beam source as taught by Schardt with the protons extraction in synchrotron as taught by Cole. With the teaching of Cole, “conventional components are utilized, combined, adjusted and fine-tuned according to well known ion beam transport, acceleration and focusing techniques to achieve the accelerator and injection system parameters” (see Cole; Col.3, Ln.19 – 44) in the construction of the proton beam therapy system.

Regarding claim 8, Schardt in view Fuji teaches all claim limitations, as applied in claim 1, except said synchrotron further comprising: a center; and a charged particle circulation beam path running; about said center; through straight sections; and through turning sections, wherein each of said turning sections comprise at least four bending magnets, said four bending magnets comprising at least eight edge focusing surfaces, wherein said circulation beam path comprises a length of less than sixty meters, and wherein a number of said straight sections equals a number of said turning sections.
However, in the same field of endeavor, Cole teaches said synchrotron further comprising: a center ("The accelerator 12 is a synchrotron containing …" Col.3, Ln.45 - 67; see Fig.2, the center of 12); and
a charged particle circulation beam path running (see Fig.2);
about said center (see Fig.2);
through straight sections ("… vertical trim dipoles 74-77, horizontal trim dipoles 78-81, trim qudrupoles 82-85 ..." Col.3, Ln.45 - 67; see Fig.2); and
through turning sections ("… zero-gradient dipoles with edge focusing (A magnets) 66-73 …" Col.3, Ln.45 - 67; see Fig.2),
wherein each of said turning sections comprise at least four bending magnets (see Fig.2, magnets 66 – 73), said four bending magnets comprising at least eight edge focusing surfaces ("… zero-gradient dipoles with edge focusing (A magnets) 66-73 …" Col.3, Ln.45 - 67; see Fig.2 magnets 66 – 73),
wherein said circulation beam path comprises a length of less than sixty meters ("Circumference 2πR  20.053 m" see Appendix I), and
wherein a number of said straight sections equals a number of said turning sections (see Fig.2, 74 and 78 are same portion, 75 and 79 are same portion, 76 and 80 are same protion, 77 and 81 are same portion, thus there are 8 straight sections and 8 turning sections).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the beam source as taught by Schardt with the protons extraction in synchrotron as taught by Cole. With the teaching of Cole, “conventional components are utilized, combined, adjusted and fine-tuned according to well known ion beam transport, acceleration and focusing techniques to achieve the accelerator and injection system parameters” (see Cole; Col.3, Ln.19 – 44) in the construction of the proton beam therapy system.


Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schardt in view of Fuji and Cole, as applied in claim 6, and further in view of Sommer (US 2008/0234865 A1; published on 09/25/2008).

Regarding claim 7, Schardt in view of Fuji and Cole teaches all claim limitations, as applied in claim 6, except wherein said rotatable platform comprises an attachment surface, wherein wheels attached to said rotatable platform allow movement of the patient on said platform from a preparation room to a radiation treatment room.
However, in the same field of endeavor, Sommer teaches wherein said rotatable platform comprises an attachment surface, wherein wheels attached to said rotatable platform allow movement of the patient on said platform from a preparation room to a radiation treatment room ("With the aid of a transporting device 19, the patient chair is brought from a preparation room or space to a device 21 with a positioning arm 23." [0020]; see wheels in Fig.3).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the patient positioning system as taught by Schardt with the additional transportation device as taught by Sommer. Doing so would make it possible that patient can be "brought from a preparation room" with "a posture on which the radiation treatment planning was based" (see Sommer; [0019] - [0020]).


Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schardt in view of Fuji, as applied in claim 1, and further in view of Cole and Kitamura et al. (US 4,996,496; published on 02/26/1991) (hereinafter "Kitamura").

Regarding claim 9, Schardt in view Fuji teaches all claim limitations, as applied in claim 1, except said synchrotron further comprising: a center; and a charged particle circulation beam path running; about said center; through straight sections; and through turning sections, wherein each of said turning sections comprises a plurality of bending magnets, wherein at least two of said plurality of bending magnets further comprise a magnetic field focusing section, said focusing section comprising: a geometry tapering from a first cross-sectional area to a second cross- sectional area, said second cross-sectional area comprising less than two-thirds of an area of said first cross-sectional area, said second cross-sectional area planar to and proximate said charged particle beam path.
However, in the same field of endeavor, Cole teaches said synchrotron further comprising: a center ("The accelerator 12 is a synchrotron containing …" Col.3, Ln.45 - 67; see Fig.2, the center of 12); and
a charged particle circulation beam path running (see Fig.2);
about said center (see Fig.2);
through straight sections ("… vertical trim dipoles 74-77, horizontal trim dipoles 78-81, trim qudrupoles 82-85 ..." Col.3, Ln.45 - 67; see Fig.2); and
through turning sections ("… zero-gradient dipoles with edge focusing (A magnets) 66-73 …" Col.3, Ln.45 - 67; see Fig.2),
wherein each of said turning sections comprise a plurality of bending magnets (see Fig.2, magnets 66 – 73), said four bending magnets comprising at least eight edge focusing surfaces ("… zero-gradient dipoles with edge focusing (A magnets) 66-73 …" Col.3, Ln.45 - 67; see Fig.2 magnets 66 – 73),
wherein at least two of said plurality of bending magnets further comprise a magnetic field focusing section ("… zero-gradient dipoles with edge focusing (A magnets) 66-73 …" Col.3, Ln.45 - 67; see Fig.2).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the beam source as taught by Schardt with the protons extraction in synchrotron as taught by Cole. With the teaching of Cole, “conventional components are utilized, combined, adjusted and fine-tuned according to well known ion beam transport, acceleration and focusing techniques to achieve the accelerator and injection system parameters” (see Cole; Col.3, Ln.19 – 44) in the construction of the proton beam therapy system.
Schardt in view of Fuji and Cole fails to explicitly teach said focusing section comprising: a geometry tapering from a first cross-sectional area to a second cross- sectional area, said second cross-sectional area comprising less than two-thirds of an area of said first cross-sectional area, said second cross-sectional area planar to and proximate said charged particle beam path.
However, in the same field of endeavor, Kitamura teaches said focusing section comprising: a geometry tapering from a first cross-sectional area to a second cross- sectional area ("In this embodiment, a vertical distance h2 between the coil segments 2a' and 2b' of the upper and lower superconducting coils disposed at the outer circumference side of the orbit of the charged particle beam 5 is made to be larger than a vertical distance h1 between the coil segments 2a and 2b of the upper and lower superconducting coils disposed at the inner circumference side of the orbit ..." Col.3, Ln.10 - 47; see FIg.1 and 4), said second cross-sectional area comprising less than two-thirds of an area of said first cross-sectional area ("… the vertical distance h1 between the inner circumference side superconducting coil segments 2a and 2b is determined by making 30° or less an angle (θ) …" Col.6, Ln.26 - 52; see Fig.1, considering the angle less than 30 degree, the inner section will be smaller), said second cross-sectional area planar to and proximate said charged particle beam path (see Fig.1 and 4).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the beam source as taught by Schardt with the bending magnets as taught by Kitamura. Doing so would make it possible to “generate a strong and uniform bending magnetic field over the overall length of the orbit of charged particle beam even when the bending magnet has the form of a sector or semi-circle” (see Kitamura; Col.2, Ln.26 – 32).


Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schardt in view of Fuji and Kats (US 2006/0106301 A1; published on 05/18/2006) (hereinafter "Kats").

Regarding claim 10, Schardt teaches a method for irradiating a tumor in a patient with charged particles ("A preferred method of treating a tumour of a patient in a head and/or neck region in a heavy ion treatment room having a heavy ion beam direction …" [0026]), said apparatus configured to restrict movement of at least one arm or leg of the patient out of a charged particle path ("… the device for positioning a tumour patient has … a device that fixes the patient in the seated position." [0008]; see Fig.1, the leg is out of the beam 6), said method comprising the steps of:
delivering the charged particles with a charged particle irradiation system ("The heavy ion beam 6 can be guided by means of rapid deflection magnets 7 over the tumour cross-section …" [0034]):
from an exit nozzle ("… can be guided by means of rapid deflection magnets 7 ..." [0034]; although exit nozzle is not explicitly taught, the deflector 7 is key component of exit nozzle in the art and functions as exit nozzle) along an about horizontal charged particle beam path, relative to the horizon ("The heavy ion beam 6 can be guided …" [0034]; see Fig.1, beam 6 is in general along the horizontal direction relative to floor), through a rotationally variable incident portion of the patient to the tumor ("… the rotational movement A about a vertical axis 11 and the rotational movement B about a horizontal axis 10 intersect in the isocentre 9 of the heavy ion beam." [0036]; see Fig.1, the beam is delivered to tumor 2);
semi-constraining the patient in a laying position on a rotatable platform ("… a device that fixes the patient in the seated position." [0008]; "The translational directions X, Y and Z are also provided in the drive unit 20 of the patient couch and, with a direction of rotational movement D of the patient couch about a vertical axis 11 ..." [0038]; "… tilting by means of the drive unit 12 …" [0040]; when tilted, the patient is in a laying equivalent position), wherein said rotatable platform rotates about an axis aligned with gravity ("… the rotational movement A about a vertical axis 11 ..." [0036]; see Fig.1);
restraining at least one of the arm and the leg of the patient out of the first about horizontal charged particle beam path from said exit nozzle to the patient ("… the device for positioning a tumour patient has … a device that fixes the patient in the seated position." [0008]; see Fig.1, the leg is out of the beam 6), 
irradiating the tumor with the charged particles in at least five rotation positions of said rotatable platform ("… the rotational movement A about a vertical axis 11 and the rotational movement B about a horizontal axis 10 intersect in the isocentre 9 of the heavy ion beam." [0036]; "Rotation and tilting are concentric, and the point of intersection of the axes 11 and 10 ..." [0045]; see Fig.1, the beam is delivered to tumor 2).
Although synchrotron and exit nozzle is not explicitly taught by Schardt, synchrotron and nozzle are well-known in the art as charged particles source. In addition, in the same field of endeavor, Fuji teaches wherein the charged particle is extracted from a synchrotron ("The ion beam which has been extracted from the synchrotron 4 is transported to the irradiation nozzle 16 …" [0041]), delivered from an exit nozzle ("The charged particle irradiation system according to this embodiment includes … an irradiation nozzle 16 …" [0038]; "The irradiation nozzle 16 includes scanning magnets 24 and 25 … the two scanning magnets 24 and 25 deflect the beam …" [0046]; here the scanning magnets are similar to the deflection magnets in Schardt”).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify deflection magnets as taught by Schardt with the exit nozzle downstream the synchrotron as taught by Fuji. Doing so would make it possible to provide a beam delivery system "which thus enables uniform irradiation of the whole target" (see Fuji; [0053]).
Schardt in view of Fuji fails to explicitly teach the irradiating is during a single tumor treatment session.
However, in the same field of endeavor, Kats teaches irradiating the tumor with the charged particles in at least five rotation positions of said rotatable platform during a single tumor treatment session ("The patient positioning system further has the ability to rotate the patient around a vertical axis, passing trough the target centre, in order to irradiate the patient from the full range of angles 0-360° in the horizontal plane." [0025]; the full range is more than 5 positions).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the irradiation therapy with rotatable patient positioning device as taught by Schardt with the full range irradiation with rotating patient positioning system as taught by Kats. Doing so would make it possible to provide "a larger range of irradiation angles with respect to the patient" (see Kats; [0030]).


Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schardt in view of Fuji and Kats, as applied in claim 10, and further in view of Ahn (US 2009/0129556 A1; published on 05/21/2009).

Regarding claim 11, Schardt in view of Fuji and Kats teaches all claim limitations, as applied in claim 10, except the steps of: using positioning constraints to initially positioning the patient to a position, said positioning constraints using computer controlled motorized components; recording positions of said motorized components; locating the tumor in the patient using medical devices; allowing the patient to exit from said position; and repositioning the patient using said recorded positions of said computer controlled motorized components.
However, in the same field of endeavor, Ahn teaches the steps of: 
using positioning constraints to initially positioning the patient to a position ("… conforming a patient immobilization device comprising at least one sensor to a portion of a patient's anatomy identified for treatment …" [0045]), said positioning constraints using computer controlled motorized components ("The external interrogator device may also be a separate control unit, i.e. computer ... The patient immobilization device may be a diagnostic table upon which the patient is positioned, patient formed masks or molds, or other such devices as are known to those of skill in the art." [0032]); 
recording positions of said motorized components ("… interrogating the sensor for a patient position pattern and receiving the patient position pattern by an external interrogator device in real-time ..." [0045]; "… further comprises recording patient position data from a first therapy session in data storage medium ..." [0046]); 
locating the tumor in the patient using medical devices ("The first therapy session may be a planning session utilizing a diagnostic radiology or diagnostic radiology-like scanner." [0033]; "… evaluating said patient position pattern by said external interrogator device to determine a treatment position ..." [0045]; treatment planning include the process of locating tumor position); 
allowing the patient to exit from said position ("The system can be used to pause and/or adjust the treatment or diagnostic machine if the patient moves out of position during the treatment or scan. The system allows for real time adjustment of the radiation or patient position while RTD is suspended." [0070]); and 
repositioning the patient using said recorded positions of said computer controlled motorized components ("... comparing said patient position data from said first radiotherapy session with subsequent radiotherapy session. The method further comprising interconnecting a patient stabilizer the immobilization device and the external interrogator device and comprises maintaining said treatment position continuously prior to, in the course of and subsequent to each of at least one radiotherapy treatment session(s)." [0046]).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the patient positioning and treatment method as taught by Schardt with the real-time monitoring and repositioning method as taught by Ahn. Doing so would make it possible "for ensuring that a patient is positioned correctly during radiation therapy" as planned (see Ahn; [0029]).

Regarding claim 12, Schardt in view of Fuji, Kats and Ahn teaches all claim limitations, as applied in claim 11, and Ahn further teaches developing a tumor irradiation plan after said step of recording and prior to said step of repositioning ("The first therapy session may be a planning session utilizing a diagnostic radiology or diagnostic radiology-like scanner." [0033]; "… evaluating said patient position pattern by said external interrogator device to determine a treatment position ..." [0045]; planning is included in the first session which is prior to repositioning in subsequent session).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the patient positioning and treatment method as taught by Schardt with the real-time monitoring and repositioning method as taught by Ahn. Doing so would make it possible "for ensuring that a patient is positioned correctly during radiation therapy" as planned (see Ahn; [0029]).


Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schardt in view of Fuji and Kats, as applied in claim 10, and further in view of Abs et al. (US 2011/0210263 A1; priority date on 09/26/2007) (hereinafter "Abs").

Regarding claim 13, Schardt in view of Fuji and Kats teaches all claim limitations, as applied in claim 10, except the steps of: focusing the charged particles to a delivery volume, wherein said volume comprises a largest horizontal or vertical cross-section distance of less than about two millimeters; and scanning said volume in three dimensional space inside the tumor.
However, in the same field of endeavor, Abs teaches the steps of: 
focusing the charged particles to a delivery volume ("… when at the predetermined location, for each scanned angle, charged particles with different energies pass through a spot with predetermined size …" [0054]), wherein said volume comprises a largest horizontal or vertical cross-section distance of less than about two millimeters ("Preferably, the full beam spot size at the predetermined location (the target location) is made smaller than or equal to 10 mm." [0054]; the spot size range covers the claimed range); and 
scanning said volume in three dimensional space inside the tumor ("… the scanning means are arranged to deflect the beam in 2D, covering a surface." [0062]).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the charged particles beam control as taught by Schardt in view of Fuji with the beam control as taught by Abs. By using the scanning means as taught by Abs, it "enable a fast scanning of the beam, while maintaining the high beam quality standards" (see Abs; [0064]).


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schardt in view of Fuji and Kats, as applied in claim 10, and further in view of Oelfke et al. (Intensity modulated radiotherapy with charged particle beams: Studies of inverse treatment planning for rotation therapy; published on 06/06/2000) (hereinafter "Oelfke").

Regarding claim 14, Schardt in view of Fuji and Kats teaches all claim limitations, as applied in claim 10, except the step of: inversely varying intensity of the charged particles versus a distance from said rotationally variable incident portion of the patient to a distal portion of the tumor.
However, in the same field of endeavor, Oelfke teaches the step of:
inversely varying intensity of the charged particles versus a distance from said rotationally variable incident portion of the patient to a distal portion of the tumor ("The intensity modulation F(r) required for a homogeneous target dose—determined by solving the related inverse problem according to Eq.~2.10 —is shown in Fig.4. The functional dependence of F(r) on the lateral distancer can be understood as the competition of two effects." Page 1250; see also Fig.1 for illustration of distance, distal of target; see Fig.4 for the inversely varying profile).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to use the dose delivery as taught by Oelfke in the charged particle therapy as taught by Schardt. By applying intensity modulation, it is possible to provide technique that "achieves the desired dose distribution" (see Oelfke; Page 1250).


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schardt in view of Fuji and Kats, as applied in claim 10, and further in view of Nakanishi et al. (US 2005/0231138 A1; published on 10/20/2005) (hereinafter "Nakanishi").

Regarding claim 15, Schardt in view of Fuji and Kats teaches all claim limitations, as applied in claim 10, except the steps of: controlling timing of injection of the charged particles into said synchrotron; controlling timing of acceleration of the charged particles in said synchrotron; controlling timing of extraction of the charged particles from said synchrotron, wherein all of: said step of controlling timing of said injection, said step of controlling timing of acceleration, and said step of controlling timing of extraction correlate with each of at least five successive respirations of the patient.
However, in the same field of endeavor, Nakanishi teaches the steps of: 
controlling timing of injection of the charged particles into said synchrotron; controlling timing of acceleration of the charged particles in said synchrotron ("When an affected body part to be treated with the particle beam is immobilized or movements of the body part to be treated are substantially negligible … Then, an ion beam is reinjected and accelerated up to a speed high enough to perform subsequent irradiation." [0055]; "At best, the synchrotron 200 can accelerate as large a number of particles as may be used for irradiation during 2 or 3 respiratory cycles, or beyond." [0056]); 
controlling timing of extraction of the charged particles from said synchrotron ("… to detect target area displacements of the abdomen of patient 30 due to respiration … An irradiation enable signal shown in FIG. 6A is a signal which is output when the output signal level of the target displacement sensor 31 falls within the preset range ... The extraction quadrupole electromagnet unit 9 generates the magnetic field only when the irradiation enable signal is in an ON state and the extraction start signal is produced." [0053]), 
wherein all of: said step of controlling timing of said injection, said step of controlling timing of acceleration, and said step of controlling timing of extraction correlate with each of at least five successive respirations of the patient ("Shown in FIGS. 7A to 7D is an operating procedure used for emitting the particle beam taking into account the movements of the affected body part … Subsequently, an ion beam is reinjected and accelerated, and the irradiation apparatus 400 resumes spot irradiation under the same conditions as mentioned above." [0056]; this apply to each respiration cycle).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the charged particles therapy as taught by Schardt with the respiration based timing control of radiation source as taught by Nakanishi. Doing so would make it possible "for achieving efficient irradiation" (see Nakanishi; [0053]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793